Citation Nr: 0921564	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-27 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory symptoms due to a diagnosed or undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
severe gag reflex and vocal cord dysfunction due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1991, to include active duty in Southwest Asia during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's application to reopen 
his claims for service connection for a breathing condition; 
and for severe gag reflex and vocal cord dysfunction.  The 
Veteran filed a timely Notice of Disagreement (NOD) in July 
2006 and, subsequently, in July 2006, the RO provided a 
Statement of the Case (SOC).  In August 2006, the Veteran 
filed a timely substantive appeal to the Board.  In September 
2007 and February 2008, respectively, the RO provided  
Supplemental Statements of the Case (SSOC's).  

The Veteran requested a hearing before the Board and was 
scheduled for a February 2009 hearing at the RO.  A notice 
was issued to the Veteran in December 2008, informing him of 
the time, date, and location of the rescheduled hearing.  The 
record indicates that the Veteran did not appear for the 
scheduled hearing in February 2009.  He did not present good 
cause for his failure to appear, nor did he request that the 
hearing be rescheduled.  Therefore, the appeal will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2008).

The issue of service connection for a diagnosed lung disease, 
including reactive airway disease, to include as secondary to 
the Veteran's breathing disorder with a severe gag reflex and 
vocal cord dysfunction, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required.





FINDINGS OF FACT

1.  An unappealed rating decision in March 1992 denied the 
Veteran's claim for service connection for a breathing 
disorder, then classified as asthma. 

2.  An unappealed rating decision in April 2002 denied the 
Veteran's application to reopen the claim for service 
connection for a breathing disorder, then classified as 
asthma; and denied service connection for a severe gag reflex 
with vocal cord dysfunction.

3.  Some of the evidence received since the April 2002 rating 
decision is not cumulative of previously considered evidence; 
it is relevant and relates to unestablished facts necessary 
to substantiate the claims for service connection for a 
breathing disorder and a severe gag reflex with vocal cord 
dysfunction due to undiagnosed illnesses, and raises a 
reasonable possibility of substantiating the claims.  

4.  The Veteran had active duty in Southwest Asia during the 
Persian Gulf War and the medical and lay evidence shows that 
he has a breathing disorder with a severe gag reflex and 
vocal cord dysfunction or laryngeal spasm due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  An April 2002 RO decision, that denied the Veteran's 
application to reopen a claim for service connection for a 
breathing disorder, then classified as asthma and that denied 
service connection for a severe gag reflex with vocal cord 
dysfunction, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

2.  New and material evidence has been received to reopen 
claims for entitlement to service connection for a breathing 
disorder with a severe gag reflex and vocal cord dysfunction.  
38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

3.  Service connection for a breathing disorder with a severe 
gag reflex and vocal cord dysfunction or laryngeal spasm due 
to an undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the instant Board decision grants service 
connection for a breathing disorder with a severe gag reflex 
and vocal cord dysfunction due to an undiagnosed illness and 
remands the issue of service connection for a diagnosed lung 
disease, including reactive airway disease, to include as 
secondary to the Veteran's breathing disorder with a severe 
gag reflex and vocal cord dysfunction, further discussion of 
the duties to notify and assist at this juncture is obviated.  

B.	Legal Criteria, Factual Background, Analysis.

Historically, the RO denied the Veteran's claim for service 
connection for a breathing disorder, classified as asthma, in 
a March 1992 rating decision, stating that the evidence 
contained no indication that the Veteran had such a disorder 
at the time of examination.  The Veteran did not appeal this 
decision and it became final.  See 38 U.S.C.A. § 7105.  After 
the Veteran indicated in a statement received by the VA in 
June 2001 that he was seeking service connection for 
"breathing problems," the RO construed the statement as an 
application to reopen his claim for service connection for a 
breathing disorder, to include asthma.  In an April 2002 
decision, the RO denied the Veteran's application, stating 
that the evidence, including medical records noting breathing 
difficulties, was not new and material.  In this decision, 
the RO also noted that the Veteran experienced a severe gag 
reflex and vocal cord dysfunction.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In a June 2001 statement, the Veteran essentially contended 
that his breathing and gag reflex problems are linked to his 
exposure to smoke from burning oil fields in Southwest Asia 
during the Persian Gulf War.  

The service treatment records show that in August 1975, a 
clinician noted that the Veteran had allergic rhinitis and a 
chronic cough.  Spirometry testing found no evidence of 
obstructive pulmonary disease, although physical examination 
indicated evidence of a mild small airway obstruction.  It 
was also noted that the Veteran had a positive PPD test for 
tuberculosis in October 1973, although it was also reported 
that he had passed the period of maximum risk of development 
for that disorder.  

February 1980 and December 1981 service treatment records 
reflect a diagnosis of an upper respiratory infection.  

A May 1988 service treatment record reveals a diagnosis of 
asthma.  This record is the only pre-discharge document 
indicating such a diagnosis.  

As noted previously, the Veteran was discharged in October 
1991, after over nineteen years of active service.  

In a February 1992 VA examination report, the Veteran 
reportedly claimed that he experienced episodes of difficulty 
breathing with tightness.  He stated that he did not have 
chronic or recurring asthma, but that he had asthma when he 
was a child.  He reported that he had tested positive for 
tuberculosis during service and that he was exposed to oil 
fire smoke while in Kuwait.  Upon physical examination, the 
examiner noted that the Veteran had a large chest with equal 
excursions and lungs that were clear to percussion and 
auscultation.  Pulmonary function tests were within normal 
limits.  

In a March 1992 rating decision, the RO denied the Veteran's 
original claim for service connection for a breathing 
disorder, claimed as asthma, on the basis that there was no 
current diagnosis. 

In a May 1992 VA medical treatment record, the examiner 
diagnosed the Veteran as having bronchitis with a history of 
restrictive airway disease.  

In a September 2004 statement, the Veteran stated that, in 
June 1992, he experienced trouble breathing, including 
gagging.  He reported that he had to stop walking in order to 
get his breath back.  He indicated that this was the first 
time he had experienced this type of breathing problem.

The Board notes that in further treatment records, the 
Veteran was assessed with various ailments related to having 
breathing problems, including throat tightness of uncertain 
etiology (in June 1992); and chronic intermittent shortness 
of breath, likely due to vocal cord dysfunction (April 1997).

Upon a November 2000 VA examination, the Veteran indicated 
that he had undergone VA Persian Gulf War examinations on 
several occasions.  After a physical examination and 
laboratory studies, the examiner noted that it was not 
entirely clear why the Veteran's dyspnea was occurring.  The 
clinician commented that through the history of the Veteran's 
present illness, he had an unexplained dyspnea in the setting 
of normal pulmonary function test and a normal arterial blood 
gas.  

In a November 2001 VA respiratory examination report, the 
Veteran reportedly stated that his respiratory difficulties 
began shortly after the Gulf War.  The examiner diagnosed 
laryngeal spasm with secondary reactive upper airway disease.  
A subsequent chest X-ray showed that the lungs were normal.  

Since the April 2002 denial of the Veteran's application to 
reopen the claims at issue on this appeal, additional 
evidence has been associated with the claims file.  
Specifically, in a July 1998 treatment record, labeled a 
narrative summary completed for a pending Phase II evaluation 
for Gulf War related illnesses, a clinician indicated that 
the Veteran had chronic upper and lower respiratory 
complaints with unclear etiology, temporally related to 
service in the Persian Gulf.  The examiner noted that the 
Veteran had a long and extensive evaluation, remarkable for a 
lack of a definitive diagnosis.  It was further reported that 
the Veteran was scheduled for a Phase II evaluation.  A 
review of the claims file indicates that no further records 
regarding such an evaluation are associated with the claims 
file.

In addition, in a December 2007 private medical record, a 
clinician noted that the Veteran had a history of paradoxical 
vocal cord motion with a hyperactive gag reflex.  The 
examiner stated that this occurred overseas during the Gulf 
War.  Both of these disorders were considered inappropriate 
responses in the brain to sensory input from nerves in the 
larynx and palate.  

Examining the Veteran's claim for service connection for a 
breathing disorder on the merits, the Board notes that his 
initial claim for service connection for such a disorder, 
claimed as asthma, was denied in March 1992 due to a lack of 
a diagnosis.  In the August 2005 rating decision from which 
this appeal follows, the RO determined that, despite a 
diagnosis, the evidence did not indicate a nexus between the 
Veteran's breathing disorder and any incident in service.  
The Board notes at this juncture that, notwithstanding the 
RO's decision on this matter, in the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.117, and given the Veteran's active duty in Southwest Asia 
during the Persian Gulf War, there is no requirement that 
there be competent evidence of a nexus between the claimed 
undiagnosed illness and service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  The Board further notes that the 
recently submitted July 1998 treatment record indicates that 
the Veteran had chronic upper and lower respiratory 
complaints with unclear etiology temporally related to 
service in the Persian Gulf.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the March 1992 rating decision and this evidence 
raises a reasonable possibility of substantiating the claim.  
The claim is reopened.

Regarding the claim for gag reflex and vocal cord disorders, 
the Board notes that the RO first denied this claim along 
with the Veteran's application to reopen his claim for 
service connection for asthma in an April 2002 rating 
decision.  In this decision, the examiner noted that the 
current evidence did not indicate that the Veteran had 
asthma.  In the August 2005 rating decision from which this 
appeal follows, the RO determined that the evidence did not 
indicate a nexus between the Veteran's gag reflex and vocal 
disorders and any incident in service, but, again, no nexus 
is required when the disorder is due to an undiagnosed 
illness.  The Board notes that the recently submitted 
December 2007 private treatment record states that this 
disorder started in the Persian Gulf.  This evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the April 2002 rating decision and it raises a 
reasonable possibility of substantiating the claim.  The 
claim is reopened.

Turning next to the merits of the claims, the Board finds 
that the Veteran had active duty in Southwest Asia during the 
Persian Gulf War, and the medical and lay evidence shows that 
he has a breathing disorder with a severe gag reflex and 
vocal cord dysfunction or laryngeal spasm.  Several 
clinicians who have examined the Veteran since service have 
reported breathing difficulties with vocal cord dysfunction 
and laryngeal spasm of unknown etiology.  Evaluations during 
this time have included normal pulmonary function studies and 
a negative chest X-ray examination, along with thorough 
clinical evaluations.  The Veteran has a history of asthma 
and bronchitis, but neither diagnosis has been recorded in 
recent years following these pulmonary evaluations.  (There 
is some medical evidence of reactive airway disease, which is 
addressed in the remand below.)  Under these circumstances, 
service connection for a breathing disorder with a severe gag 
reflex and vocal cord dysfunction due to an undiagnosed 
illness is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(Emphasis added).


ORDER

New and material evidence having been received, the claim for 
service connection for a breathing disorder due to a 
diagnosed or undiagnosed illness is reopened.

New and material evidence having been received, the claim for 
service connection for a severe gag reflex and vocal cord 
dysfunction or laryngeal spasm is reopened.

Service connection for a breathing disorder with a severe gag 
reflex and vocal cord dysfunction or laryngeal spasm is 
granted.

REMAND

In view of the decision above, the issue that remains is 
whether service connection is warranted for a diagnosed lung 
disease.  While pulmonary examinations in recent years have 
essentially ruled out a diagnosed lung disease, the Board 
notes that, in a November 2001 VA respiratory examination 
report, the examiner diagnosed laryngeal spasm with secondary 
reactive upper airway disease.  Such evidence raises a claim 
for secondary service connection for reactive airway disease.  
See 38 C.F.R. § 3.310.  The Court of Appeals for Veterans 
Claims held that separate theories in support of a claim for 
a particular disability are to be adjudicated under one 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  

The Board finds that given the decision above and this 
medical evidence, there is an issue that remains in appellate 
status: service connection for a diagnosed lung disease, 
including reactive airway disease, to include as secondary to 
the Veteran's service-connected (as the result of the instant 
Board decision) breathing disorder with a severe gag reflex 
and vocal cord dysfunction or laryngeal spasm.  After all 
indicated development, the RO must adjudicate this claim.

The Board notes that, in a January 2006 VA treatment record, 
the examiner diagnosed the Veteran with metastatic cancer of 
the colon and liver.  The Veteran has not requested that this 
case be advanced on the docket.  Nevertheless, considering 
the diagnoses, the Board requests that the AMC/RO take all 
necessary action in this matter soon as is reasonably 
possible.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008), the 
Veteran should be notified of what 
information and evidence are still needed 
to substantiate the claim for service 
connection for a diagnosed lung disease, 
including reactive airway disease, to 
include as secondary to the Veteran's 
service-connected breathing disorder with 
a severe gag reflex and vocal cord 
dysfunction or laryngeal spasm.  The 
Veteran should be notified by written 
correspondence of any information and 
evidence not of record: (1) that is 
necessary to substantiate his claims; (2) 
that the VA will seek to provide; and (3) 
that the Veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  He should be 
also advised that the RO or AMC must 
obtain any relevant VA or other government 
records, such as those compiled by or on 
behalf of the service department, which 
are identified.  If requested, the VA will 
assist him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.  

The AMC/RO must also notify the Veteran 
and his representative of 38 C.F.R. § 
3.310 and an amendment to that regulation, 
effective October 10, 2006.  See 71 Fed. 
Reg. 52744 (2006).  The amendment 
essentially codifies Allen v. Brown, 7 
Vet. App. 439 (1995) and adds language 
that requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by the VA.

2.  The AMC/RO should determine if any 
additional development is warranted, to 
include obtaining a pulmonary examination 
or medical opinion.

3.  Thereafter, the AMC/RO must review and 
adjudicate the claim for service 
connection for a diagnosed lung disease, 
including reactive airway disease, to 
include as secondary to the Veteran's 
service-connected breathing disorder with 
a severe gag reflex and vocal cord 
dysfunction or laryngeal spasm.  If the 
claim is denied, the RO must provide the 
Veteran and his representative an SSOC and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


